{¶ 34} Neither R.C. 2151.04 nor R.C. 2151.03 address whether a child who is receiving proper care from relatives to whom the parent entrusted the child's care is deemed not to be a dependent or neglected child. In In re Riddle, 79 Ohio St.3d 259,680 N.E.2d 1227, a children's services board caseworker mediated an agreement to address the child's care when the father acknowledged that he was not providing proper care for his son. A contract was signed by the mother, the father, the paternal grandparents, and the caseworker, explaining the parents' problems regarding their care for their son. Id. Specifically, the Supreme Court held that the child was receiving proper care pursuant to an arrangement initiated by the parent with another person. Id. In so holding, the court stated *Page 237 
that "the parent's voluntary act of temporarily placing the child with a responsible relative is an indicator of proper parental care, and does not support a finding that the parent is at fault. Therefore, the care furnished by the relative can be imputed to the parent." Id. at 263, 680 N.E.2d 1227. (Emphasis added.) The Supreme Court did not determine whether this doctrine should be applied to R.C. 2151.04(B) through (D).
 {¶ 35} In the case at hand, none of the factors relied upon in Riddle are present. First, Kara Stoll did not initiate any arrangement to have her children, Khyler and Khonner, stay with the maternal grandparents. On the contrary, the record reveals that Rick Lamb, Kara's father, came into the home regarding a phone call he received from his son, who was living with Kara, regarding broken water pipes. When he arrived, he shut the water off and entered Kara's home, where he found the house in disarray and smelled a very strong odor near the refrigerator. Once he walked into the living room, he started talking to his son about the smell, and he was told that Kara wanted to go to drug rehabilitation. Rick replied that they were leaving the house and he was taking the grandchildren, because he was concerned about their health due to the smell that was emanating from the refrigerator. Kara and Rick argued, with Rick stating that he was taking the kids and Kara stating that she was not going. Rick then removed the children from the home and informed Kara that if she didn't want to go, then he was going to call the police, because he felt that somebody was going to get hurt in the house. While Kara eventually acquiesced in her parents' taking the children, she did not voluntarily initiate this circumstance. In fact, it is the Department of Job and Family Services that first requested an order of temporary custody with the maternal grandparents in its complaint filed on December 22, 2004.
 {¶ 36} In addition, there is no evidence as to the alleged "arrangement" for the proper care of the children in this case. On the contrary, and in marked contrast to the contract noted inRiddle, the record here demonstrates little more than a spur-of-the-moment, involuntary relinquishment of the children to the grandparents' care due to the insistence of the grandparents during an ongoing crisis. The fact that the relinquishment was eventually agreed to by the parent does not make it rise to the level of a contract or plan, or even to the level of the informal arrangement noted in Riddle and the appellate decisions addressing this issue.
 {¶ 37} This matter is important because a proper "arrangement" of this nature implies at a minimum some written permission from the parent in order to enable the alternative caregiver to make appropriate decisions — medical, school or otherwise — regarding the children. Thus, a formal guardianship or other form of contract, stating the terms of the arrangement by which the parent was relinquishing her rights to her parents for a certain period of time and for a particular *Page 238 
reason, could be important to the proper care of the children and to the appropriate monitoring of the plan by the children's services agency where necessary.
 {¶ 38} However, even assuming that some kind of informal arrangement could be construed in this case, such an agreement should be merely one factor, or as noted in Riddle, anindicator for the trial court to consider when determining whether sufficient alternative care was provided for the children by the parent, so as to defeat a complaint for dependency and neglect. In the circumstances before us, it is my opinion that this court should give greater deference to the resolution of this question by the trial court — especially in view of the fact that Kara agreed to a finding of dependency.
 {¶ 39} In sum, I cannot find that the trial court erred in determining by clear and convincing evidence, with the agreementof the parent, that the children, Khyler and Khonner, were neglected and dependent children and that it was in the children's best interest to be placed with the maternal grandparents. Nor do I find any evidence in this case of a suitable alternative "arrangement" for the proper care of the children "initiated by the parent" sufficient to overturn the decision of the trial court pursuant to the doctrine set forth by the Ohio Supreme Court in In re Riddle or the selected appellate decisions cited therein. Accordingly, I respectfully dissent from the majority decision. I would affirm the decision of the trial court. *Page 239